SUMMARY ORDER
Sharanjit Kaur, pro se, petitions for review of the March 2003 BIA order denying her motion to reopen the BIA’s November 2002 decision. In November 2002, the BIA had denied Kaur’s motion to reopen the BIA’s April 2002 decision affirming the Immigration Judge’s (“U”) decision denying her applications for asylum, withholding of removal, and relief under the Convention Against Torture. We assume the parties’ familiarity with the underlying facts and procedural history.
When the BIA denies a motion to reopen, this Court reviews the BIA’s decision for an abuse of discretion. Twum v. INS, 411 F.3d 54, 58 (2d Cir.2005). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d Cir. 2001) (internal citations omitted).
Here, the BIA did not abuse its discretion in denying Kaur’s motion to reopen. An alien may file only one motion to reopen removal proceedings, unless certain exceptions are demonstrated, such as changed circumstances in the country of the alien’s nationality. 8 C.F.R. § 1003.2(c)(2). The BIA therefore properly denied Kaur’s second motion, because it clearly exceeded the numerical limitations and Kaur failed to present any evidence that her case fell within any exception to the regulations.
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DE*82NIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).